Citation Nr: 1004223	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia 
(claimed as mental problems).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to May 1988, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which denied service connection for 
residuals of a head injury and paranoid schizophrenia.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal.   

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, or diagnoses of any psychiatric 
disorder, to include paranoid schizophrenia; there is no 
objective evidence relating a current diagnosis of any 
acquired psychiatric disorder to his active service or any 
incident therein; and a psychosis was not exhibited within 
the first post-service year.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid 
schizophrenia (claimed as mental problems), was not incurred 
in or aggravated in service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a November 2006 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to the November 2006 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for an acquired 
psychiatric disorder, to include paranoid schizophrenia.  
However, in light of the uncontroverted facts, as discussed 
below, the Board finds that the evidence, which indicates 
that he was not diagnosed with any psychiatric disability in-
service, and did not seek treatment for any psychiatric 
disability until many years after service, an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 
38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, private treatment records, and statements 
submitted by or on behalf of the Veteran.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as psychosis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, 
which he maintains is related to his active service.  

On review of the record, the Board finds that service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, is not warranted.  The Veteran has a 
current psychiatric disability to meet the threshold 
requirement for service connection.  See Brammer, 3 Vet. App. 
at 225.  In this regard, the record shows that the Veteran is 
currently diagnosed with schizophrenia, paranoid type.  See 
October 1992 Private Treatment Note from Dr. J.C.W.; November 
1992 to August 2007 Private Treatment Records, Riverbend 
Center for Mental Health.  Although the Veteran has been 
diagnosed with a current psychiatric disorder, there is no 
true indication that his disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Veteran's STRs are negative for complaints, treatment, or 
diagnoses of a psychosis in-service, including paranoid 
schizophrenia.  In a June 1977 Report of Medical History, the 
Veteran reported that his father suffered from nervousness 
and took medication, but a brief psychiatric interview 
revealed no psychiatric symptoms.  Further, in a June 1977 
Entrance Examination Report, the Veteran was noted as 
psychiatrically normal.  Although he had a flat affect, he 
denied any psychotic symptoms.  The Veteran was also noted as 
psychiatrically normal upon discharge.  See April 1988 
Discharge Examination Report.  There are no further STRs 
indicating any complaints, treatment, or diagnoses of any 
psychiatric disability. 
 
There is also no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
claimed and diagnosed psychoses and his service.  As noted, 
VA has not provided the Veteran an examination or sought a 
medical opinion with respect to his service connection claim 
for an acquired psychiatric disorder, to include paranoid 
schizophrenia.  However, in light of the uncontroverted 
facts, the Board finds that the evidence, which indicates 
that he was not diagnosed with any psychiatric disability in-
service, and did not seek treatment for any psychiatric 
disability until many years after service, an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 
38 C.F.R. § 3.159(c)(4)).  
   
Lastly, there is also no evidence of psychosis within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  In fact, the first indication of any psychiatric 
disability is an October 1992 Private Treatment Note from Dr. 
J.C.W.; dated approximately four years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds the only evidence relating the 
Veteran's psychiatric disorders to service is the Veteran's 
own statements.  The Board notes that the Veteran is 
competent to describe his psychiatric symptomatology.  See 
Layno, 6 Vet. App. at 469.  However, the Veteran's opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.

The Board also notes that more importantly developmental 
defects, such as paranoid personality disorders that are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, are not diseases or injuries within 
the meaning of applicable legislation.  Thus, generally 
speaking, a paranoid personality disorder cannot be service 
connected as a matter of VA regulation. 38 C.F.R. §§ 
3.303(c), 4.9 (2009).  
 
For the reasons discussed above, the Board concludes that an 
acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.

The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.          


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia (claimed as 
mental problems), is denied.


REMAND

The Veteran is also seeking service connection for residuals 
of a head injury he claims was incurred in-service.  Upon 
review of the evidence of record, further development is 
necessary prior to analyzing the claim on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran received a 
laceration to his scalp when an antenna hit his head.  See 
January 12, 1987 Chronological Report of Medical Care, Naval 
Medical Clinic, Key West, Florida.  Upon physical 
examination, the examiner noted a 2-inch long laceration of 
the frontal scalp.  There was no loss of consciousness, 
blurred vision, nausea, or dizziness noted.  The Veteran was 
assessed with a superficial frontal laceration of the scalp.  
See id.  The Veteran reported a history of numerous head 
injuries while in-service, specifically he suffered a head 
injury in-service when a tool box fell on him, when an 
antenna hit his head, and when he was hit with a barstool.  
See October 2006 "Veteran's Appeal for Compensation and/or 
Pension, VA Form 21-526; February 2007 "Statement in Support 
of Claim," VA Form 21-4138.  The claims folder contains no 
post-service treatment records of any residuals of an in-
service head injury. 

Based on the foregoing, a VA exam is necessary to confirm any 
residuals of a head injury, and to ascertain whether the 
Veteran's confirmed residuals of a head injury, to include a 
scar of the head, are related to service.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA medical examination to 
determine the current nature and 
etiology of any residuals of a head 
injury, to include any scars.  The VA 
medical examiner should confirm any 
residuals of a head injury, to include 
any scars of the head/scalp or any 
other neurological disabilities.  

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current residuals of a 
head injury, to include any scars, are 
related to the Veteran's service, 
specifically the Veteran's scalp 
laceration injury in-service when an 
antenna hit his head. 

A complete rationale should be provided 
for any opinion.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for residuals of a 
head injury, taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and given the opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


